[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff Jeffrey Meixell appeals from the decision of the Family Support Magistrate, Steele, FSM, dated August 4, 1998 finding a delinquency of $365.71 on an arrearage of $2392.75. The plaintiff was ordered to continue support payments for current support in the amount of $48 per week, $10 per week on the arrearage, and $50 per month on the delinquency. At the hearing before the magistrate the plaintiff failed to submit a financial affidavit or an application for court appointed counsel. The plaintiff relied solely upon his statement that he could not afford to pay any amounts on the deficiency or the delinquency.
The plaintiff now claims in this appeal that payment of these amounts places him below the minimum support guidelines. The court need not reach the legal issue because the plaintiff is factually incorrect. The original $48 per week order was based upon a finding of a $235 per week earning capacity on September 8, 1997. No modification of this finding or order has since entered. Therefore the plaintiff is left with $165.38 per week for self support which is $20 per week over the minimum self support reserve. Additionally no financial information was offered by the plaintiff at the hearing before the magistrate. CT Page 12984
The appeal is dismissed.
Zarella, J.